Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-28 and 30 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “wherein the multicolored optoelectronic device is one of: a solar cell, a photovoltaic panel comprising cells, a perovskite-based solar cell, and a quantum dot-based hybrid solar cell, and wherein the first photoactive material and the second photoactive material are deposited so that the shape of each cell is independent from an arrangement of the first and second photoactive materials on the electrically-conducting substrate” as recited in claim 16, and “wherein the multicolored optoelectronic device is one of: a solar cell, a photovoltaic panel comprising cells, a perovskite-based solar cell, and a quantum dot-based hybrid solar cell, and the shape of each cell is independent from an arrangement of the first and second photoactive materials on the electrically-conducting substrate” as recited in claim 24.
	Claims 17-23, 25-28, and 30 are also allowed as being directly or indirectly dependent on the allowed independent base claim.
	With regards to claims 16 and 24, the closest prior art was Noda and teaches everything of claims 16 and 24 except for “wherein the multicolored optoelectronic device is one of: a solar cell, a photovoltaic panel comprising cells, a perovskite-based solar cell, and a quantum dot-based hybrid solar cell, and wherein the first photoactive material and the second photoactive material are deposited so .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML